 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 401 
In the House of Representatives, U. S., 
 
May 6, 2009 
 
RESOLUTION 
Honoring the life and recognizing the far-reaching accomplishments of the Honorable Jack Kemp, Jr. 
 
 
Whereas the Congress is greatly saddened by the passing of Jack Kemp on Saturday, May 2, 2009;  
Whereas Jack Kemp’s commitment to public service was an inspiration to millions of Americans;  
Whereas Jack Kemp had an unwavering belief in the American dream, saying “There are no limits to our future if we don’t put limits on our people”;  
Whereas prior to his election to Congress, Jack Kemp was a champion on the professional football field, leading the Buffalo Bills to 2 American Football League championships in 1964 and 1965 and earning Most Valuable Player honors in 1965, and was named as one of the top 50 quarterbacks of all time by the Sporting News in 2005;  
Whereas Jack Kemp was elected to Congress in 1970 and honorably served the people of western New York as a Congressman for 18 years, during which time he served as Chairman of the House Republican Conference from 1981 through 1987 and was a member of the Republican Study Committee;  
Whereas during his time in Congress, Jack Kemp pioneered innovative solutions for the American people, including the Kemp-Roth provisions of President Ronald Reagan’s Economic Recovery Tax Act of 1981, which provided tax relief to the American people by reducing marginal income tax rates by 25 percent over 3 years;  
Whereas Jack Kemp served for 4 years as Secretary of Housing and Urban Development and was a champion of efforts to encourage entrepreneurship and job creation in urban America;  
Whereas Jack Kemp received the nomination of the Republican Party for Vice President in 1996;  
Whereas at the conclusion of his service in the United States Government, Jack Kemp never ceased in his efforts to make the American dream a reality for everyone, including his efforts to cofound Empower America, a public policy and advocacy organization, and the Foundation for the Defense of Democracies, a nonpartisan think tank;  
Whereas as Chairman of the National Commission on Economic Growth and Tax Reform, Jack Kemp wisely advocated for reform and simplification of the United States tax code that would unleash the American entrepreneurial spirit, increase capital growth, and expand access to capital for all people;  
Whereas Jack Kemp believed that “real leadership is not just seeing the realities of what we are temporarily faced with, but seeing the possibilities and potential that can be realized by lifting up people’s vision of what they can be”; and  
Whereas while Jack Kemp will be remembered as a honorable and cherished public servant, he will more importantly be remembered by his wife as a loving husband, by his children as a wonderful father, and by his grandchildren as a doting grandparent: Now, therefore, be it  
 
That the House of Representatives— 
(1)expresses its appreciation for the profound dedication and public service of Jack Kemp;  
(2)tenders its deep sympathy to his wife, Joanne, to his children, Jeffrey, Jennifer, Judith, and James, and to the entire family, friends, and former staff of Jack Kemp; and  
(3)directs the Clerk of the House to transmit a copy of this resolution to the family of Jack Kemp.  
 
Lorraine C. Miller,Clerk. 
